DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9-10, 13 and 17-20 are rejected.
Claims 2-8, 11-12 and 14-16 are objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suvanto (US PUB 20120269363, hereinafter Suvanto).
Regarding claim 1, Suvanto discloses a sensor assembly (e.g. a temperature sensing device), (see at least the abstract, and figure 2), comprising: a housing (e.g. housing 42) having an external-device interface (e.g. PWB 36 for connecting to external devices); a capacitive transducer (e.g. MEMS chip 32) disposed in the housing and configured to generate an electrical signal (see [0057], and figure 2); a bias control circuit (e.g. a charge pump circuit) comprising an environmental sensor (e.g. a temperature sensing circuit 160) configured to generate an environmental sensor signal (e.g. a temperature sensing signal) based on a change in an environmental condition, the environmental condition affecting drift in sensitivity of the transducer (see [0068]); and an integrated circuit (e.g. ASIC 34) disposed in the housing and electrically coupled to contacts of the external-device interface (see figure 2), the integrated circuit comprising: a transducer bias circuit coupled to the transducer and to the bias control circuit, the transducer bias circuit configured to adjust the bias applied to the transducer based on the environmental sensor signal; wherein adjustment of the bias compensates for drift in sensitivity of the transducer caused by the change in the environmental condition (e.g. adjustment of temperature-dependent charge pump bias circuit compensates for sensitivity drift caused by change in environmental temperature as measured by the temperature sensing circuit 160), (see Suvanto [0057], and [0067]-[0073], figures 2, 5, and 6-7).

Regarding claim 9, Suvanto discloses an integrated circuit (e.g. ASIC 34) for interfacing with a transducer of a sensor assembly (e.g. a temperature sensing device), (see at least the abstract, and figure 2), the integrated circuit comprising: a signal processing circuit connectable to a transducer (e.g. MEMS chip 32) and configured to generate an output signal based on an electrical signal received from the transducer when the integrated circuit is interfaced with the transducer (see [0057], and figure 2); a transducer bias circuit (e.g. a charge pump circuit) connectable to the transducer and configured to apply a bias to the transducer when the integrated circuit is interfaced with the transducer; and a bias control circuit coupled to the transducer bias circuit and configured to adjust the bias applied to the transducer based on an environmental sensor signal representative of a change in an environmental condition that affects drift in sensitivity of the transducer, wherein adjustment of the bias compensates for drift in sensitivity of the transducer caused by the change in the environmental condition (e.g. adjustment of temperature-dependent charge pump bias circuit compensates for sensitivity drift caused by change in environmental temperature as measured by the temperature sensing circuit 160), (see Suvanto [0057], and [0067]-[0073], figures 2, 5, and 6-7).

Regarding claim 10, Suvanto discloses the integrated circuit of claim 9 further comprising an environmental sensor (e.g. a temperature sensing circuit 160), configured to generate the environmental sensor signal, the bias control circuit coupled to the environmental sensor and configured to generate a bias control signal based on the environmental sensor signal, wherein adjustment of the bias applied to the transducer is based on the bias control signal (e.g. the temperature-dependent charge pump generates the bias control signal to compensate for the sensitivity drift), (see Suvanto [0057] and [0067], figure 2).

Regarding claim 13, Suvanto discloses the integrated circuit of claim 10, wherein the environmental sensor is a pressure sensor, a temperature sensor, or a humidity sensor (e.g. a temperature sensing circuit 160), (see Suvanto, [0057] and figure 2).

Regarding claim 17, Suvanto discloses the integrated circuit of claim 11 in combination with a capacitive microelectromechanical systems (MEMS) transducer (e.g. capacitive MEMS chip 32), (see Suvanto, [0057] and figure 2).

Regarding claim 18, Suvanto discloses a method of compensating for sensitivity drift of a transducer in a sensor assembly (e.g. a MEMS 32 having a temperature sensing device), (see at least the abstract and figure 2), the method comprising: generating an environmental sensor signal (e.g. by a temperature sensing circuit 160) representative of a change in an environmental condition causing sensitivity drift in the transducer (see figure 5); generating a bias control signal (e.g. via a charge pump circuit) based on the environmental sensor signal; and compensating for sensitivity drift of the transducer caused by the change in the environmental condition by adjusting a bias applied to the transducer based on the bias control signal (e.g. adjustment of temperature-dependent charge pump bias circuit compensates for sensitivity drift caused by change in environmental temperature as measured by the temperature sensing circuit 160), (see Suvanto [0057], and [0067]-[0073], figures 2, 5, and 6-7).

Regarding claim 19, Suvanto discloses the method of claim 18 further comprising adjusting the bias applied to the transducer by applying the bias control signal to a transducer bias circuit coupled to the transducer (e.g. the temperature-dependent charge pump bias circuit generates control signal that is applied to the coupled transducer to adjust sensitivity drift caused by change in environmental temperature as measured by the temperature sensing circuit 160), (see Suvanto [0057] and [0067], figure 2).

Regarding claim 20, Suvanto discloses the method of claim 19 further comprising processing (e.g. by a controller 50) an electrical signal generated by the transducer biased by the transducer bias circuit (see Suvanto [0057] and [0067], figure 2).

Allowable Subject Matter
Claims 2-8, 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.